Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, 8 and 14 are currently pending.
Claims 1, and 8 have been amended.
Claims 2-6 and 9-13 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki (2018/0022218) in view of Mayer (2018/0136284) in view of Money (previously cited by examiner 2019/0299970).
Regarding claim 1, Watanuki teaches a motor vehicle on board network (Fig 1) comprising:
a first low voltage circuit (7);

Watanuki does not explicitly teach a second high voltage circuit with a second electrical voltage above 60 volts for supplying electric power to an electric traction drive; and
a second insulation monitor that is independent of the first insulation monitor, the second insulation monitor to monitor an insulation resistance of the second high voltage circuit separately from the first low voltage circuit.
Mayer however teaches a similar motor vehicle on board network (Fig 2) including a second high voltage circuit (200) with a second electrical voltage above 60 volts (High voltage is defined as over 60 volts see 0017, thereby making low voltage necessarily under 60V) for supplying electric power to an electric traction drive (load of electric vehicle high voltage system, see [0010 and 0017]); and
a second insulation monitor (220) that is independent of the first insulation monitor (shown in Fig 2 wholly contained within the high voltage system), the second insulation monitor to monitor an insulation resistance of the second high voltage circuit (see [0071]) separately from the first low voltage circuit (Fig 2 showing no low voltage system and the detection completely within the high voltage system).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the network of Watanuki to include the detection of Mayer in order to detect both faults between the high and low voltage systems as well as faults within the high voltage system in order to more completely diagnose issues with the network insulation and prevent damage caused by insulation faults. 
Watanuki in view of Mayer does not explicitly teach wherein the low voltage electrical system comprises an environment sensor. 

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the network of Watanuki in view of Mayer to include the sensor of Money in order to improve the safety of the vehicle by adding sensors such as collision avoidance to the low voltage system.

Regarding claim 7, Watanuki in view of Mayer in view of Money teaches the motor vehicle on-board network according to claim 1, and Money further teaches wherein the environment sensor system comprises at least one of a Light Detection and Ranging (LIDAR) sensor system (see [0028]), a radio ranging and detection (RADAR) sensor system, an ultrasonic sensor system, or a camera.

Regarding claim 8, Watanuki teaches a motor vehicle on board network (Fig 1) the motor vehicle on-board network comprising:
a first low voltage circuit (7);
a first insulation monitor (1) for the first low voltage circuit configured to monitor an insulation resistance of the first low voltage circuit (detection of insulation between low voltage and high voltage systems, see [0069])
Watanuki does not explicitly teach a second high voltage circuit with a second electrical voltage above 60 volts for supplying electric power to an electric traction drive; and
a second insulation monitor that is independent of the first insulation monitor, the second insulation monitor to monitor an insulation resistance of the second high voltage circuit separately from the first low voltage circuit.

a second insulation monitor (220) that is independent of the first insulation monitor (shown in Fig 2 wholly contained within the high voltage system), the second insulation monitor to monitor an insulation resistance of the second high voltage circuit (see [0071]) separately from the first low voltage circuit (Fig 2 showing no low voltage system and the detection completely within the high voltage system).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the network of Watanuki to include the detection of Mayer in order to detect both faults between the high and low voltage systems as well as faults within the high voltage system in order to more completely diagnose issues with the network insulation and prevent damage caused by insulation faults. 
Watanuki in view of Mayer does not explicitly teach wherein the low voltage electrical system comprises an environment sensor. 
Money however teaches a similar network (Fig 1) including wherein environment sensors (sensors [0028]) are part of the low voltage system (68, see [0028]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the network of Watanuki in view of Mayer to include the sensor of Money in order to improve the safety of the vehicle by adding sensors such as collision avoidance to the low voltage system.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867